—In an action pursuant to RPTL *3891136 to void a tax deed, the plaintiff appeals from an order of the Supreme Court, Westchester County (Ingrassia, J.), dated March 10, 1994, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiff’s assertions on appeal, a plenary action pursuant to RPTL 1136 is not the exclusive manner by which to challenge the issuance of a tax deed (see, Matter of Tax Foreclosure No. 35, 127 AD2d 220, affd 71 NY2d 863). Thus, the order dated June 13, 1991, in the underlying foreclosure action which denied the plaintiff’s motion to vacate the judgment of foreclosure was properly given res judicata effect (see, Smith v Russell Sage Coll., 54 NY2d 185; Couri v Westchester Country Club, 186 AD2d 715). Sullivan, J. P., Thompson, Ritter and Friedmann, JJ., concur.